DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 05/12/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.  Claims 4 and 10-17 are withdrawn from further consideration pursuant to a previous restriction requirement.
Response to Arguments
Applicant’s arguments, see pages 14-18, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1-3, 5-9, 18-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. JP 2015-028593 A to KONDO et al. (hereinafter “Kondo”) in view of Patent Pub. No. US 2004/0218867 A1 to Nakamura et al. (“Nakamura”), and further in view of Patent No. 6,317,555 to Maron et al. (“Maron”).  Kondo and Nakamura were both applied in a prior Office action. Pat. Pub. No. US 2016/0154187 A1 is an English language equivalent of Kondo and was previously made of record. 
In re claim 1, Kondo discloses, see FIGS. 1-4, an optical receptacle (1/10), comprising: 
a fiber stub (5) including an optical fiber (2), a ferrule (3), and a first elastic member (4), the optical fiber (2) including cladding and a core for transmitting light, the ferrule (3) having a through-hole (3b) where the optical fiber (2) is fixed, the first elastic member (4) fixing the optical fiber (2) in the through-hole (3b); 
a holder (6) holding the fiber stub (5); and 
a sleeve (7), the sleeve (7) being configured to hold the fiber stub (5) at one end and hold a plug ferrule at another end, 
the fiber stub (5) having one end surface and another end surface (3a), the one end surface being on a side of the ferrule (3) optically connected to the plug ferrule, the other end surface (3a) being on a side opposite to the one end surface, 
the optical fiber (2) including a first portion on the other end surface side, a third portion on the one end surface side, and a second portion between the first portion and the third portion, 
the first portion extending in an axis direction, the axis direction being a direction in which the first portion, the second portion, and the third portion are arranged, 
the second portion extending in the axis direction, 
the third portion extending in the axis direction,
the first elastic member (4) being provided between the optical fiber (2) and an inner wall of the through-hole (3b), 
the holder (6) holding the other end surface side of the fiber stub (5), 
the sleeve (7) holding the one end surface side of the fiber stub (5). See paragraphs [0043]-[0062] of Kondo for further details. 

Thus, Kondo only differs from claim 1 in that he does not teach:
a core diameter at the first portion being smaller than the core diameter at the third portion, 
the core diameter at the second portion increasing from the first portion side toward the third portion side.
a change of the core diameter at the first portion in the axis direction being smaller than a change of the core diameter at the second portion  in the axis direction, and
a change of the core diameter at the third portion in the axis direction being smaller than the change of the core diameter at the second portion in the axis direction. 
the optical fiber including, at a central portion in the axis direction of the second portion, a finest portion where an outer diameter is smallest, 
a change of an inner diameter of the through-hole being smaller than a change of the outer diameter of the optical fiber, 
a thickness of the first elastic member being largest at the finest portion, increasing gradually from the first portion toward the finest portion, and increasing gradually from the third portion toward the finest portion.

Nakamura, on the other hand, teaches an optical fiber, see FIG. 1, that comprises: 
a core diameter at a first portion (2a) being smaller than the core diameter at a third portion (1a), 
the core diameter at a second portion (4) increasing from the first portion (2a) to the third portion (1a).  
a change of the core diameter at the first portion (2a) in an axis direction being smaller than a change of the core diameter at a second portion (4) in an axis direction, and
a change of the core diameter at the third portion (1a) in the axis direction being smaller than the change of the core diameter at the second portion (4) in the axis direction. See paragraphs [0029]-[0032] of Nakamura. 

In order to match a spot size of a coupled optical fiber with a different core diameter, the optical fiber (2) of Kondo would have been modified to have the differently sized portions taught by Nakamura, thereby obtaining missing limitations (a)-(d).  

Lastly, Maron teaches an optical fiber/elastic member configuration, see FIG. 8, comprising: 
an optical fiber (10) including, at a central portion in the axis direction of a second portion comprising region (16), a finest portion where an outer diameter of the optical fiber (10) is smallest, 
a change of an inner diameter of a through-hole of ferrule (30) being smaller than a change of the outer diameter of the optical fiber (10), 
a thickness of a first elastic member (84) being largest at the finest portion, increasing gradually from a first portion of optical fiber (10) located to the left of the finest portion, and increasing gradually from a third portion of fiber (10) located to the right of the finest portion.  See column 1, lines 15-62, columns 3-4, and column 8, lines 1-22 of Maron. 


In order to provide a creep-resistant optical fiber, the optical fiber (2) and the elastic member (4) of Kondo in view of Nakamura would have been modified to have the configuration taught by Maron, as indicated above, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Kondo combined with Nakamura.

In re claim 8, Maron teaches an outer diameter of his optical fiber (10) at his second portion comprising region (16) is smaller than the outer diameter of the optical fiber (10) at the first/left side portion. See FIG. 8 of Maron.  Therefore, claim 8 is considered obvious for the same reason(s) mentioned with respect to claim 1.

In re claim 9, Maron further shows in his FIG. 8 an outer diameter of the optical fiber (10) at the second portion is smaller than the outer diameter of the optical fiber (1) at the third/right side portion.  Therefore, claim 9 is considered obvious for the same reason(s) mentioned with respect to claim 1.

In re claim 18, the first portion (2a), the second portion (4), and the third portion (1a) of Nakamura are formed as one body as seen in FIG. 1 of Nakamura. Therefore, claim 18 is considered obvious for the same reason(s) mentioned with respect to claim 1. 

In re claim 19, as seen in FIG. 8 of Maron, in the axis direction of the optical fiber (10), a sub-length of the first elastic member (84) provided between the second portion and an inner wall of ferrule (30) may be defined to be shorter than at least one of a sub-length in the axis direction of the first elastic member (84) provided between the first portion and the inner wall or a sub-length in the axis direction of the first elastic member (84) provided between the third portion and the inner wall.

In re claim 20, as seen in FIG. 1 of Nakamura, the core diameter of the first portion (2a) is substantially constant in the axis direction, and the core diameter of the third portion (1a) of is substantially constant in the axis direction.

Claim 2, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Nakamura and Maron as applied to claim 1 above, and further in view of Japanese Publication No. JP 2006-119633 A to Nakajima et al. (“Nakajima”).  Nakajima was applied in a prior Office action. 
In re claim 2, Kondo in view of Nakamura and Maron only differs in that Nakamura does not mention a refractive index of the core at the first portion (2a), the refractive index of the core at the second portion (4), and the refractive index of the core at the third portion (1a) are equal to each other, 
a refractive index of the cladding at the first portion (2a) is smaller than the refractive index of the cladding at the third portion (1a), and 
the refractive index of the cladding at the second portion (4) increases from the first portion side  toward the third portion side.  

Nakajima, on the other hand, teaches that a core reduced diameter portion (12c) may be formed by gradually reducing the core diameter itself of the core (12a) or by gradually increasing the refractive index of the core (12a). Nakajima further teaches that a core enlarged portion (13c) may be formed by gradually increasing the core diameter itself or by gradually decreasing the refractive index of the core. It is further implicit in Nakajima that the refractive index of his cladding (12b/13b) remains constant along the length of the optical fiber (12). It logically follows that the same reduction or enlargement of the optical fiber core in Nakajima would have also been achieved by instead increasing or decreasing the refractive index of the cladding while maintaining constant the refractive index of the core (12a/13a). Thus, it would have been an obvious alternative to make equal the refractive index of each of the core portions of Kondo in view of f Nakamura and Maron while gradually increasing the refractive index of the cladding portions of Kondo in view of Nakamura and Maron from the first portion side towards the third portion side, using Nakajima’s teachings, thereby obtaining the invention specified by claim 2.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2 in view of Kondo combined with Nakamura and Maron, and further in view of Nakajima.

In re claim 3, it follows from Nakajima’s teachings that a refractive index of the cladding at the first portion (2a), the refractive index of the cladding at the second portion (4), and the refractive index of the cladding at the third portion (1a) of Kondo in view of Nakamura and Maron would have been made equal to each other, while a refractive index of the core at the first portion (2a) is larger than the refractive index of the core at the third portion (1a), and the refractive index of the core at the second portion (4) decreases from the first portion side toward the third portion side since Nakajima teaches this was an alternative method to enlarge an optical fiber core. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Kondo combined with Nakamura and Maron, and further in view of Nakajima.

In re claims 5-7, the particular limitations would have also been obvious in view of Kondo combined with Nakamura, Maron, and Nakajima because, as previously mentioned, Nakajima teaches the gradual reduction or gradual enlargement of a fiber core may be achieved by gradually increasing or decreasing the refractive index of the core. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
May 25, 2022